Citation Nr: 0526845	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disorder (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The case has since been transferred 
to the Huntington, West Virginia VARO.  The Board remanded 
this case back to the RO in October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD is productive of memory impairment, a 
significant degree of social isolation, and irritability 
suggestive of disturbances of motivation and mood.  

3.  The veteran's PTSD, his only service-connected disorder, 
does not, in and of itself, render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 50 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his PTSD.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed July 2000 rating decision.  
However, that decision was issued prior the enactment of the 
VCAA.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Factual background

In a March 2000 rating decision, the New York VARO granted 
service connection for PTSD in view of the veteran's 
diagnosis of PTSD and evidence corroborating the drowning of 
a fellow sailor during service.  A 30 percent evaluation was 
assigned, effective from October 1998.

The veteran underwent a VA psychiatric examination in May 
2000, during which he reported difficulty sleeping, 
flashbacks of military experiences, extreme anxiousness, 
paranoia, and avoidance of reminders of military service.  
The examiner also noted that the veteran had difficulty 
concentrating and hypervigilance, as well as an excessive 
fear of being outside the home and being with other people.  
The examiner noted that the veteran "has had" suicidal 
ideation, but no intent.  He denied auditory hallucinations.  
In response to questions about visual hallucinations, he 
"discussed where he described what he terms as flashbacks 
and reiterated that during a flashback, he got into a car 
accident and only recognized where he was after the impact of 
the crash."  The examiner diagnosed PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner further noted that the veteran suffered from 
moderate psychiatric incapacity.  He was not presently 
working, and the symptoms contributing to his unemployment 
were paranoia, flashbacks, lack of sleep, and interpersonal 
anxiety.

During a VA treatment session in November 2001, the veteran 
admitted previous fleeting thoughts of suicide but denied 
current ideation.  A GAF score of 55 was assigned, and this 
GAF score is also noted in treatment records from November 
2001, February 2002, September 2002, April 2003, August 2003, 
November 2003, March 2004, June 2004, October 2004, and 
January 2005.  Multiple VA treatment records from this time 
period, dated through January 2005, indicate that the veteran 
was repeatedly described as anxious but denied suicidal or 
homicidal ideation.  

The veteran underwent a VA PTSD examination in February 2005, 
during which he reported that he had last worked in 1990 as a 
handyman.  He described current anxiety, depression, 
reexperiencing of stressors during nightmares, and 
flashbacks.  His affect was initially anxious but 
increasingly relaxed as the interview went on.  The examiner 
characterized the veteran's episode of reexperiencing Vietnam 
events as a "rumination."  His memory performance was 
"worse than one would expect from this interview."  There 
was no evidence of paranoia, and concentration was within 
normal limits.  The veteran described his lifestyle as one of 
social isolation "with which he is satisfied," and he was 
noted to become irritable and overwhelmed when away from home 
(his "safe place") for too long.  He felt that he was very 
entrenched in a socially avoidant lifestyle and that this was 
his most serious functional limitation.  The examiner noted 
that the veteran's social isolation reflected a "rather 
severe social phobia which is not etiologically related" to 
PTSD, and his depression (dysthymia) of moderate to high 
severity was also found to not be related to PTSD.  

The examiner diagnosed mild to moderate PTSD; a severe social 
phobia; dysthymic disorder, moderate to severe; and a 
conversion disorder "with motor symptom or deficit."  A GAF 
score of 55 was assigned.  The examiner found that, when the 
veteran's PTSD symptoms were considered apart from his 
longstanding social avoidance and depression, the PTSD 
symptoms seemed to interfere with a more productive and 
healthy lifestyle in a minimal to moderate degree.  His 
social phobia was described as more limiting than his PTSD 
symptoms.  The examiner further noted that the veteran's 
prognosis for change in this area was poor.



III.  Entitlement to an increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board finds that there is sufficient 
evidence to support an increased evaluation of 50 percent for 
the veteran's PTSD.  Specific symptoms include memory 
impairment, a significant degree of social isolation, and 
irritability suggestive of disturbances of motivation and 
mood.  The Board also observes that the examiner who 
conducted the February 2005 VA examination noted a poor 
prognosis for the veteran. 

The evidence of record, however, does not support an even 
higher evaluation.  In this regard, the Board is aware that 
the veteran was diagnosed with a GAF score of 50 during his 
May 2000 VA examination, and this score, under the American 
Psychiatric Association 's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), can suggest 
such symptoms as an inability to keep a job.  Numerous 
subsequent VA treatment records, however, have included a GAF 
score of 55, suggestive of more moderate symptoms.  Along 
these lines, the examiner who conducted the February 2005 VA 
examination described the veteran's impairment from PTSD as 
mild to moderate in degree.  Even if the veteran's depressive 
symptoms are considered, and the Board notes that the 
February 2005 VA examiner found these symptoms to be 
unrelated to PTSD, the veteran's overall symptomatology is no 
more than moderate to severe in degree.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Absent more specific 
symptoms or a further showing of social and occupational 
impairment, the Board finds that moderate to severe symptoms 
are consistent with a 50 percent evaluation.

The Board also notes that, during his May 2000 VA 
examination, the veteran reported past suicidal ideation, 
which is included in the criteria for a 70 percent evaluation 
under Diagnostic Code 9411.  However, his subsequent VA 
treatment records reflect continued denials of current 
suicidal ideation.  The Board thus find that there is no 
basis for a higher evaluation in view of the veteran's 
reported history of suicidal ideation.

Overall, the evidence supports a 50 percent evaluation, but 
not more, for the veteran's PTSD.  To that extent, the appeal 
is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disability 
is PTSD, evaluated as 50 percent disabling.  This evaluation 
does not meet the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  

In this regard, the Board has considered the veteran's 
educational and employment background.  His April 2000 
application indicates that he was previously employed as a 
handyman and reportedly became too disabled to work in 
September 1990.  He completed four years of high school.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected PTSD, in and of itself, 
is of such severity as to preclude his participation in all 
forms of substantially gainful employment.  As noted above, 
the veteran's PTSD is clearly productive of occupational 
impairment, but the February 2005 VA examiner differentiated 
the PTSD symptoms from those resulting from nonservice-
connected depression and social phobia and found the 
impairment from PTSD to be mild to moderate in degree.  Even 
if the Board were to consider the depressive symptoms, as 
noted above, these have been noted to be only moderately to 
severely disabling and have not been found to preclude 
employability.  As such, the veteran's disability picture is 
not of the "exceptional" type contemplated under 38 C.F.R. 
§ 4.16(b).  

The Board is aware of the veteran's difficulties in seeking 
employment.  That having been said, the veteran, as a 
layperson, is unable to provide competent testimony as to 
matters which require medical expertise, such as the nature, 
extent, and etiology of his disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Additionally, the 
fact that a veteran is unemployed or has difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence does not 
support the veteran's contention that his service-connected 
PTSD renders him unable to obtain or retain substantially 
gainful employment.  Accordingly, the preponderance of the 
evidence is against his claim of entitlement to TDIU, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  The Board would point out, however, that 
the veteran is free to reopen his claim at any time.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


